IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 WILLIAM HERNANDEZ A.K.A WILLIAM              : No. 28 EM 2018
 LOPEZ,                                       :
                                              :
                     Petitioner               :
                                              :
                                              :
              v.                              :
                                              :
                                              :
 COMMONWEALTH OF PENNSYLVANIA                 :
 COURT OF COMMON PLEAS,                       :
                                              :
                     Respondent               :


                                        ORDER



PER CURIAM

      AND NOW, this 3rd day of May, 2018, the Application for Leave to File Original

Process is GRANTED. The Petition for Writ of Mandamus is GRANTED to the extent it

asks that the Court of Common Pleas of Philadelphia County be compelled to address

Petitioner’s pending filings. The court is DIRECTED to address the pending filings within

90 days.

      Finally, the Prothonotary is DIRECTED to serve this order on the President Judge

of the Court of Common Pleas of Philadelphia County.